CLAY, Commissioner.
Appellant was convicted of armed robbery and given a life sentence. The only alleged ground of reversal is that there was insufficient evidence to sustain the verdict. The issue is one of identification.
The prosecution witness positively identified appellant at the trial and prior thereto, and picked him out of a police line-up. Appellant cites some of her testimony on cross-examination which shows that she did not know, or did not remember, a great many irrelevant details, such as how many doors she went through to go into police headquarters; how many chairs or desks were in the room; how long she was in the police station; whether or not other persons in the police line-up had blonde hair; what was the color of appellant’s shoes, etc. These matters may have affected her credibility but we cannot, as a matter of law, rule out her testimony positively identifying appellant. There was sufficient substantial evidence to support the verdict. See Merritt v. Commonwealth, Ky., 386 S.W.2d 727.
The judgment is affirmed.
HILL, MILLIKEN, PALMORE, STEINFELD and WILLIAMS, JJ., concur.